Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/6/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-7, 18, 27 and 41-42 renumbered 1-10 are allowed.

Reason for Allowance
The present invention is directed to a method for load balancing across Band-Width Parts, BWPs, in a carrier.
Each independent claim identifies the uniquely distinct features, particularly:
the terminal device randomly selecting a random access capable BWP within the carrier; and
the terminal device, after selecting the random access capable BWP, initiating a random access process in the randomly selected random access capable BWP to establish a connection with a radio access network node.

The closest prior art:

Babaei (US 20190141695 A1) discloses a method for wireless communication based on device capabilities.
Amuru (US 20200344761 A1) discloses a method for bandwidth part configuration.

All the prior art disclose conventional method for load balancing across Band-Width Parts, BWPs, in a carrier, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473